Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1 – 20 are presented for examination. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/28/2020 was received.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

Regarding claim 1, the limitation “cause the device to provide execution comprising:” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear the scope of “provide execution comprising”. 

Regarding claim 1 – 20, the limitation “N” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear the scope of “N”.

Regarding claim 1 – 20, the limitation “N’” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear the scope of “N’”.

Regarding claim 1 – 20, the limitation “K” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear the scope of “K”.

Regarding claim 1 – 20, the limitation “K’” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear the scope of “K’”.

Regarding claim 1 – 6, 8 – 11, and 16 – 19, the limitation “p” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear the scope of “K’”.

Regarding claim 1 – 6, 8 – 11, and 16 – 19, the limitation “q” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear the scope of “K’”.

Claim 1 recites the limitation "the remaining {N-p} columns".  There is insufficient antecedent basis for this limitation in the claim.

Claim 2 recites the limitation "the uppermost {N-K} elements".  There is insufficient antecedent basis for this limitation in the claim.

Claim 2 recites the limitation "the left-most {p+q} columns".  There is insufficient antecedent basis for this limitation in the claim.

Claim 2 recites the limitation "the right-most {N-p} columns".  There is insufficient antecedent basis for this limitation in the claim.

Claim 3 recites the limitation "the lower-most {p+q} elements".  There is insufficient antecedent basis for this limitation in the claim.

Claim 3 recites the limitation "the left-most {p+q} columns".  There is insufficient antecedent basis for this limitation in the claim.

Claim 4 recites the limitation "the lower-most {p+q} elements".  There is insufficient antecedent basis for this limitation in the claim.

Claim 5 recites the limitation "the {N, K}".  There is insufficient antecedent basis for this limitation in the claim.

Claim 11 recites the limitation "the {p + q} rows".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1 — 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

In analyzing claim 1 of the instant application, the limitations “encoding and/or decoding the data transmitted in the communication channel based on an {N', K'} code generated from an {N, K} code” is directed to a mathematical algorithm, thus, abstract.
The additional elements recited in the claims such as “at least one processor”  and “a memory configured to store computer readable instructions that, when executed by the at least one processor, cause the device to provide execution” are merely generic computer elements performing generic computer functions, and mere execution data is routine and well known in the art, thus, the claimed invention does not amount to significantly more than the abstract idea.
Furthermore, limitations such as “wherein N and N' are code lengths, K and K' are code dimensions, N' - N = q > 0, and K - K' = p > 0”, “wherein the {N, K} code is defined by a first check matrix, and the {N', K'} code is defined by a second check matrix”, “the second check matrix includes {N- K + p + q} rows and {N + q} columns”, “{N - K} elements in each of {p + q} columns of the second check matrix are all zeros”, and “{N - K} elements in each of the remaining {N - p} columns of the second check matrix are elements of the first check matrix defining the {N, K} code” are merely intended use 
Claims 2 – 6 recite no additional limitation that would amount to significantly
more than the abstract idea defined in independent claim 20.
2 – 6
Intended Use/ Functional material


In analyzing claim 7 of the instant application, the limitations “shorten the {N, K} code to obtain an intermediate code” and “extend the intermediate code to obtain the {N’, K’} code” is are directed to a mathematical algorithm, thus, abstract.
The additional elements recited in the claims such as a “A code generator for generating an {N’, K’} code” are merely generic computer elements performing generic computer functions, and merely updating data is routine and well known in the art, thus, the claimed invention does not amount to significantly more than the abstract idea.
Furthermore, limitations such as “for encoding and/or decoding data transmitted in a communication channel from an {N, K} code” and “wherein N and N’ are code lengths, K and K’ are code dimensions” are merely intended use statements of functional material that do not define the system or hardware processor to be anything more than well known, generic computer elements.
Claims 8 — 14 recite no additional limitation that would amount to significantly
more than the abstract idea defined in independent claim 20.
8, 10 – 14
Intended Use/ Functional material
9
Mathematical operations



Furthermore, limitations such as “for encoding and/or decoding data transmitted in a communication channel from an {N, K} code” and “wherein N and N’ are code lengths, K and K’ are code dimensions” are merely intended use statements of functional material that do not define the system or hardware processor to be anything more than well known, generic computer elements.
Claims 8 — 14 recite no additional limitation that would amount to significantly
more than the abstract idea defined in independent claim 20.
16, 18 – 20
Intended Use/ Functional material
17
Mathematical operations


Accordingly, for the reasons provided above, claims 1 — 20 are directed to an abstract idea, hence, not patent eligible under 35 USC 101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al., U.S. Publication 2019/0349010 (herein Wu).

Regarding claim 1, Wu discloses: A device for encoding and/or decoding data transmitted in a communication channel (figure 3), comprising: at least one processor; and a memory configured to store computer readable instructions that, when executed by the at least one processor, cause the device to provide execution (figure 19) comprising: encoding and/or decoding the data transmitted in the communication channel based on an {N', K' } code generated from an {N, K} code, wherein N and N' are code lengths, K and K' are code dimensions, N' - N = q > 0, and K - K' = p > 0, and wherein the {N, K} code is defined by a first check matrix, and the {N', K'} code is defined by a second check matrix, the second check matrix includes {N- K + p + q} rows and {N + q} columns, {N - K} elements in each of {p + q} columns of the second check matrix are all zeros, and {N - K} elements in each of the remaining {N - p} columns of the second check matrix are elements of the first check matrix defining the {N, K} code (figure 8, claim 1, 2).

Regarding claim 2, Wu discloses: the upper-most {N - K} elements in each of the left-most {p + q} columns of the second check matrix are all zeros, and the upper-most {N - K} elements in each of the right-most {N - p } columns of the second check matrix are the elements of the first check matrix defining the {N, K} code (paragraph 0059 – 0063).

Regarding claim 3, Wu discloses: wherein the lower-most {p + q} elements of the left-most {p + q} columns of the second check matrix is an identity matrix (figure 5).

Regarding claim 4, Wu discloses: each of the lower-most {p + q} rows comprises alternating ones and zeros (figure 5).

Regarding claim 5, Wu discloses: the {N, K} and the {N', K'} code are Hamming codes or Bose-Chaudhuri- Hocquenghem codes (paragraph 0058).

Regarding claim 6, Wu discloses: the {N, K} code is a Hamming code with N = 127 and K = 120, and the {N', K'} code is a code with N' = 128 and K' = 119  (paragraph 0058).

Regarding claim 7, Wu discloses: A code generator for generating an {N', K'} code for encoding and/or decoding data transmitted in a communication channel from an {N, K} code, wherein N and N' are code lengths, K and K' are code dimensions, and the code generator is configured to: shorten the {N, K} code to obtain an intermediate code, and extend the intermediate code to obtain the {N', K'} code (figure 8; claim 1, 2).

Regarding claim 8, Wu discloses: wherein N' - N = q > 0, K - K' = p > 0, the {N, K} code is shortened by p positions to obtain the intermediate {N - p, K'} code, and the intermediate {N -p, K'} code is extended by p + q positions to obtain the {N', K'} code (figure 8; claim 1, 2).

Regarding claim 9, Wu discloses: for generating the {N', K'} code from the {N, K} code, modify a first check matrix that defines the {N, K} code to obtain a second check matrix that defines the {N', K'} code, the modification of the first check matrix including: removing p columns of the first check matrix to obtain a first intermediate matrix, adding {p + q} left-most or right-most columns filled with all zeros to the first intermediate matrix to obtain a second intermediate matrix, and adding {p + q} rows to the second intermediate matrix to obtain the second check matrix (paragraph 0059 – 0063).

Regarding claim 10, Wu discloses: set {p + q} elements in each of the left-most or right-most {p + q} columns of the second check matrix to obtain an identity matrix (figure 5).

Regarding claim 11, Wu discloses: set elements of each of the {p + q} rows of the second check matrix to include alternating ones and zeros (figure 5).

Regarding claim 12, Wu discloses: wherein the {N, K} code and the {N', K'} code are Hamming codes or Bose-Chaudhuri- Hocquenghem codes (paragraph 0058).

Regarding claim 13, Wu discloses: wherein the {N, K} code is a Hamming code with N = 127 and K = 120, and the {N', K'} code is a code with N' = 128 and K' = 119 (paragraph 0058).

Regarding claim 14, Wu discloses: A device for encoding and/or decoding data including the code generator according to claim 7, wherein the encoding and/or decoding data is based on the {N', K'} code (figure 3).

Regarding claim 15, Wu discloses: A method for constructing an {N', K'} code for encoding and/or decoding data transmitted in a communication channel from an {N, K} code, wherein N and N' are code lengths, K and K' are code dimensions, and the method comprises: shortening the {N, K} code to obtain an intermediate code, and extending the intermediate code to obtain the {N', K'} code (figure 8; claim 1, 2).

Regarding claim 16, Wu discloses: wherein N' - N= q > 0, K - K'= p > 0, and the shortening the {N, K} code to obtain an intermediate code comprises shortening the {N, K} code by p positions to obtain an intermediate {N -p, K'} code, and the extending the intermediate code to obtain the {N', K'} code comprises extending the intermediate {N-p, K'} code by p + q positions to obtain the {N', K'} code (figure 8; claim 1, 2).

Regarding claim 17, Wu discloses: for constructing the {N', K'} code from the {N, K} code, modifying a first check matrix defining the {N, K} code to obtain a second check matrix defining the {N', K'} code, the modification of the first check matrix including: removing p columns of the first check matrix to obtain a first intermediate matrix, adding {p + q} left-most or right-most columns filled with all zeros to the first intermediate matrix to obtain a second intermediate matrix, and adding {p + q} rows to the second intermediate matrix to obtain the second check matrix (paragraph 0059 – 0063).

Regarding claim 18, Wu discloses: setting {p + q} elements in each of the left-most or right-most {p + q} columns of the second check matrix to obtain an identity matrix (figure 5).

Regarding claim 19, Wu discloses: setting elements of each of the {p + q} rows of the second check matrix to include alternating ones and zeros (figure 5).

Regarding claim 20, Wu discloses: wherein the {N, K} code and the {N', K'} code are Hamming codes or Bose-Chaudhuri- Hocquenghem codes (paragraph 0058).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Yonge, III; Lawrence W.	US 6289000 B1
TSATSARAGKOS; et al.	US 20130283131 A1
GE; YIQUN			US 20180183464 A1
SABER; HAMID et al.	US 20180367163 A1
Jun; Xu et al.			US 20090106625 A1
shortening the {N, K} code to obtain an intermediate code, and 
extending the intermediate code to obtain the {N', K'} code.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F MCMAHON whose telephone number is (571)270-3232.  The examiner can normally be reached on Monday-Thursday 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Daniel F. McMahon/Primary Examiner, Art Unit 2111